             Case 1:06-cr-00478-CCB Document 435 Filed 08/13/20 Page 1 of 7


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                             *
                                                     *
v.                                                   *                       Crim. No. CCB-06-478
                                                     *
KEVIN MILLER                                         *
                                                     *
*    *   *   *   *   *   *    *   *   *   *    *   * * *       *   *   *   *    *   *   *    *   *   *       * *

                                              MEMORANDUM

         Kevin Miller is a federal prisoner who is serving a 262-month sentence for drug trafficking.

Miller has served 150 months of that sentence. Now pending is Miller’s motion for sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (the “compassionate release” statute), based on

his particular vulnerability to COVID-19 and existence of a COVID-19 outbreak at FCI Forrest

Medium, where Miller is incarcerated. (ECF 422). The government opposes the motion. (ECF 431),

and Miller has replied, (ECF 432).1

         For the reasons explained below, the motion will be granted, and Miller’s sentence reduced

to time served plus 14 days, followed by a six-year term of supervised release of which the first six

months will be served on home confinement.

                                               BACKGROUND

         Following a jury trial, Miller was convicted of one count of conspiracy to distribute and

possess with intent to distribute heroin, in violation of 21 U.S.C. § 846. (ECF 209 (Jury Verdict);

ECF 230 (Amended Judgment)). Miller was sentenced to 262 months’ incarceration, followed by a

six-year term of supervised release. (ECF 230). Miller’s sentence was at the low end of his

guidelines range (262 to 327 months), which was driven by his status as a career offender.



1
 Defense counsel filed a supplement providing updates on the current COVID-19 outbreak at FCI Forrest City
Medium. (ECF 433). The government also filed supplemental correspondence asking that if Miller is granted
compassionate release, he be required to complete a 14-day quarantine in the Bureau of Prisons. (ECF 434).

                                                        1
           Case 1:06-cr-00478-CCB Document 435 Filed 08/13/20 Page 2 of 7


(Sentencing Hr’g Tr. at 18:1–3, 29:3–8, ECF 236).

       In December 2018, Congress enacted the First Step Act. See Pub. L. No. 115-391, 132 Stat.

5194. As part of the Act, Congress amended 18 U.S.C. § 3582(c), which empowers courts to reduce

a term of imprisonment if “extraordinary and compelling reasons warrant such a reduction.” See 18

U.S.C. § 3582(c)(1)(A)(i); Pub. L. 115-391, Title VI, § 603(b), Dec. 21, 2018, 132 Stat. 5239.

Before the First Step Act, a court could review a prisoner’s sentence pursuant to § 3582(c)(1)(A)

only “upon motion of the Director of the Bureau of Prisons” (“BOP”). Id. But under the amended

statute, a court may conduct such a review also “upon motion of the defendant,” if the defendant has

exhausted all administrative remedies to appeal the BOP’s failure to bring a motion, or if 30 days

has lapsed “from the receipt of such a request by the warden of the defendant’s facility,” whichever

is earlier. Id. The court may authorize compassionate release if, after considering the factors set

forth in 18 U.S.C. § 3553(a), the court finds that “extraordinary and compelling reasons” warrant it.

See 18 U.S.C. § 3582(c)(1)(A)(i).

       The government does not contest that Miller has exhausted his administrative remedies.

(ECF 431 at 3 n.2 (“Because the warden of FCI Forrest City Medium has denied the Petitioner’s

request for compassionate release in this case . . . the Petitioner has satisfied the exhaustion

requirement.”). Accordingly, the only issues are (1) whether “extraordinary and compelling

reasons” warrant reduction of Miller’s sentence and (2) whether the § 3553(a) factors weigh in

favor of such a reduction.

                                            DISCUSSION

  I.   § 3553(a) factors

       The compassionate release statute provides that, before reducing a defendant’s sentence for

“extraordinary and compelling reasons,” the court must consider the factors set forth in 18 U.S.C. §

3553(a) “to the extent they are applicable.” See 18 U.S.C. § 3582(c)(1)(A). This case is somewhat


                                                    2
            Case 1:06-cr-00478-CCB Document 435 Filed 08/13/20 Page 3 of 7


unusual in that the government concedes that Miller does not pose a danger to the community, and

that the § 3553(a) factors do not compel continued incarceration. (ECF 431 at 1). Accordingly, the

court will first turn to the § 3553(a) factors.

        With respect to Miller’s personal history and characteristics, see § 3553(a)(1), (2)(C), the

court notes that Miller was relatively young—between 22 and 23 years old—when he committed

the offense of conviction. But the court also places great weight on Miller’s post-sentencing

conduct, which “provides the most up-to-date picture of [his] ‘history and characteristics.’” See

Pepper v. United States, 562 U.S. 476, 492 (2011) (citing 18 U.S.C. § 3553(a)(1)). In Miller’s more

than twelve years in the BOP, he has participated in a range of educational and vocational

programming, has earned his GED, and has spent time tutoring other inmates. (See ECF 424-3

(BOP Progress Report); ECF 424-5, 424-6 (BOP Program Certificates)). According to a BOP staff

member, “It is my belief that he is a changed and better man. I believe (if he is given the chance to

be released) that he has transitioned to a person who will value family, freedom and his

community.” (ECF 424-3 at 1 (BOP Progress Report dated June 29, 2020)). Further, a Correctional

Treatment Specialist stated that Miller “has proven himself reliable, trustworthy, honest, honorable,

and to have good character.” (Id. at 4).

        The § 3553(a) factors also require the court to ensure that a sentence reflects the seriousness

of the offense, promotes respect for the law, and affords adequate deterrence. See § 3553(a)(2)(A)–

(B). As noted above, Miller’s sentence of 262 months was driven by his status as a career offender,

which the government agrees would no longer apply if Miller were sentenced today. (ECF 431 at

2).2 If calculated today, Miller would likely face a guidelines range of 140–175 months.3 The court


2
  Miller’s status as a career offender was based on part on a Maryland conviction for second-degree assault. (ECF 424 at
10). The Fourth Circuit has since held that Maryland second-degree assault does not qualify as a “crime of violence”
within the meaning of the career offender sentencing enhancement. United States v. Royal, 731 F.3d 333, 340–42 (4th
Cir. 2013)
3
  This calculation is based not only on the removal of the career offender designation, but also on the 2014 Amendment
to the Drug Quantity Table. (ECF 424 at 11). The government does not appear to contest that this would be the

                                                           3
            Case 1:06-cr-00478-CCB Document 435 Filed 08/13/20 Page 4 of 7


thus finds that 150 months—the amount of time Miller has already served—is a sentence that

reflects the seriousness of the offense, promotes respect for the law, and affords adequate

deterrence.

         Accordingly, the court finds that the balance of the § 3553(a) factors weighs in favor of

granting compassionate release.

 II.     “Extraordinary and compelling reasons”

         The court next considers whether Miller has presented an “extraordinary and compelling

reason” for compassionate release. Under 28 U.S.C. § 994(t), the United States Sentencing

Commission is responsible for defining “what should be considered extraordinary and compelling

reasons for sentence reduction” under § 3582(c)(1)(A). According to the Commission’s Policy

Statement, “extraordinary and compelling reasons” exist where (A) the defendant is suffering from

a terminal or serious medical condition; (B) the defendant is over 65 years old, has failing health,

and has served at least ten years or 75 percent of his sentence, whichever is less; (C) the caregiver

of the defendant’s minor child dies or becomes incapacitated, or the defendant’s spouse or partner

becomes incapacitated and the defendant is the only available caregiver; or (D) “other reasons” as

determined by the BOP. See U.S.S.G. §1B1.13 cmt. n.1(A)–(D). The BOP criteria for “other

reasons” justifying a sentence reduction are set forth in Program Statement 5050.50

(“Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§

3582 and 4205(g)”). As this court and others have held, however, the court possesses independent

discretion—guided, but not bound by, Sentencing Commission and BOP criteria—to determine

whether there are “extraordinary and compelling reasons” to reduce a sentence. See United States v.

Decator, --- F. Supp. 3d ----, 2020 WL 1676219, at *3 (D. Md. Apr. 6, 2020) (citing cases).4


appropriate guidelines calculation today.
4
  The court’s independent discretion stems from the First Step Act of 2018, which, inter alia, amended 18 U.S.C. §
3582(c) with the stated goal of “increasing the use and transparency of compassionate release.” See First Step Act §

                                                           4
            Case 1:06-cr-00478-CCB Document 435 Filed 08/13/20 Page 5 of 7


        Miller asserts he is eligible for compassionate release on the basis of underlying conditions

(cardiac arrythmia, atrial fibrillation, prediabetes, and a possibly cancerous cyst) that increase his

risk of serious illness related to COVID-19. (ECF 424 at 2). The Centers for Disease Control

(“CDC”) has issued guidance on underlying conditions that increase an individual’s vulnerability to

COVID-19. See Coronavirus Disease 2019 (COVID-19): People with Certain Medical Conditions,

CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (updated July 17, 2020). The CDC distinguishes between those conditions where

someone “[is] at increased risk” (e.g., obesity), and those where someone “might be at an increased

risk” (e.g., asthma). Id. “Serious heart conditions” are in the former group. Id.

        The government contends that Miller’s underlying health conditions are not serious enough

to rise to the level of an “extraordinary and compelling” reason for a sentence reduction. (ECF 431

at 5–6). This is not, however, obvious to the court. Miller’s medical records include references to

his arrhythmia and possible cardiomegaly (i.e. enlarged heart), and copies of multiple EKG reports.

(See ECF 424-1 at 6–7, 34–37 (Medical Records); see also ECF 432 (discussion of scientific

research on arrythmia and COVID-19)). While the CDC provides examples of “serious heart

conditions” that increase an individual’s risk of severe illness related to COVID-19, the list is non-

exhaustive. See People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (“Serious heart conditions, such as heart failure, coronary artery disease, or

cardiomyopathies” (emphasis added)). Below the listed examples of “serious heart conditions,” a

link to “[l]earn more about serious heart conditions” navigates to another CDC page, which states

that “[a]rrhythmias can be serious.” (See id.).



603(b), Pub. L. No. 115-391, 132 Stat. 5194; see also Decator, 2020 WL 1676219, at *1–3 (explaining Policy
Statement § 1B1.13’s partial inconsistency with the First Step Act amendments to § 3582(c)).

                                                         5
          Case 1:06-cr-00478-CCB Document 435 Filed 08/13/20 Page 6 of 7


       Compounding the risk to Miller is the mere fact of his incarceration. The CDC has warned

that once introduced, COVID-19 may spread more quickly in correctional facilities relative to other

environments. See Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in

Correctional and Detention Facilities, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html (updated July 14,

2020); see also Coreas v. Bounds, ---F. Supp. 3d ----, 2020 WL 1663133, at *2 (D. Md. Apr. 3,

2020) (“Prisons, jails, and detention centers are especially vulnerable to outbreaks of COVID-19.”).

This is due in part to the close living arrangements of detainees, which impede social distancing

efforts, and also because many facilities limit access to soap and paper towels, and prohibit alcohol-

based hand sanitizers. Interim Guidance, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html; see also Coreas, 2020

WL 1663133, at *2. BOP data confirm that FCI Forrest City Medium is currently experiencing an

outbreak of COVID-19. See COVID-19 Coronavirus: COVID-19 Cases, BOP,

https://www.bop.gov/coronavirus/ (indicating 24 inmate and 11 staff cases of COVID-19 as of

August 13, 2020). It is clear that COVID-19 cases at FCI Forrest City Medium are increasing

quickly. When Miller filed his motion for compassionate release, only five inmates and nine staff

had tested positive. (ECF 432 at 5). By the time he filed the Reply, there were 19 active cases. (Id.).

In a supplement filed one week after the Reply, defense counsel noted that that there were 20 active

cases, five cases where inmates had recovered, and 360 pending COVID-19 tests among the inmate

population. (ECF 433). Moreover, FCI Forrest City Low (on the same compound) has even more

active cases. (Id.); see also COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/.

       Accordingly, the court finds that Miller’s serious heart condition and the current COVID-19

outbreak at FCI Forrest City Medium, considered in light of the government’s agreement that the §

3553(a) factors do not compel Miller’s continued incarceration, together comprise an extraordinary


                                                   6
           Case 1:06-cr-00478-CCB Document 435 Filed 08/13/20 Page 7 of 7


and compelling reason for a sentence reduction.

                                          CONCLUSION

       For the foregoing reasons, Miller’s motion for compassionate release will be granted, and

his sentence will be reduced to time served plus fourteen days, followed by a six-year term of

supervised release. The BOP will ensure that Miller is appropriately quarantined for 14 days at FCI

Forrest Medium prior to release.

       To ensure supervised reentry to the community consistent with public safety, the first six

months of supervised release will be served on home confinement. For the first 14 days, Miller will

remain self-quarantined at the residence approved by U.S. Probation, and will not leave that

residence except for medical or other emergencies. For the remainder of the six-month period,

Miller will not leave the residence approved by Probation except for activities approved in advance

by Probation. All other terms and conditions of supervised release to which Miller was originally

sentenced will remain in place, with the added condition that he will be required to comply with all

directives of federal, state, and local governments related to public health issues, including COVID-

19. A separate order follows.


 8/13/20                                                                      /S/
_________________                                                   ______________________
Date                                                                Catherine C. Blake
                                                                    United States District Judge




                                                  7
